Exhibit 10.52


DealPoint ID #
[insert details]



Statement of Work ("SOW")


Addresses and contacts for notices


"Microsoft"
"Supplier"
Company Name: Microsoft Corporation
Company Name: Touchpoint Metrics, Inc. DBA
MCorp Consulting
Primary Contact: Pratima Prabhakar
Primary Contact:
Michael Hinshaw
Address: One Microsoft Way
Redmond, WA 98052
Address: 201 Spear Street, Suite 1100, San
Francisco, CA 94105
Phone number:
Phone number: 415-526-2290
Fax number:
Fax number: 415-526-2650
Email (if applicable): pratp@microsoft.com
Email (if applicable):
admin@mcorpconsulting.com
Secondary Contact:
Secondary Contact: Lisa Hamilton (Accounting)
 
Microsoft Supplier Number: 2179424



SOW Effective Date:
April 11, 2014
SOW Expiration Date:
June 30, 2014
DealPoint and/or iRims # for Master Agreement
N/A

Agreed and accepted


Microsoft
Supplier
Microsoft  Signature:
STEPHEN SHAY
Supplier  Signature:
LYNN DAVISON
Microsoft  Name:
Stephen Shay
Supplier  Name:
Lynn Davison
Microsoft  Title:
Senior Director
Supplier  Title:
Chief Operating Officer
Microsoft  Date:
April 17, 2014  |  17:19 PT
Supplier  Date:
April 17, 2014  |  17:19 PT





NonTechPM SOW
Confidential
Page 1 of 6
June 2012
 
 

--------------------------------------------------------------------------------





This SOW pursuant to the Microsoft Purchase Order Terms and Conditions is
entered into by the parties and effective as of the SOW Effective Date above.

1. Description of Services

Pursuant to and in conformance with any standards, guidelines and/or
specifications which may be provided by Microsoft to Supplier from time to time,
Supplier shall deliver to and/or perform for Microsoft the following goods,
services and/or other items or materials as a work made for hire (collectively,
the "Services").
Supplier will assist the Microsoft Information Technology organization (MSIT)
and the IT Academy (ITA) team to embed an "outside-in" customer perspective into
the organization through the an assessment of the current ITA customer
experience and development of  recommendations to impact ITA customer experience
design. Supplier will apply an approach that has been proven across a multitude
of projects within Microsoft. Specifically, Supplier will assist MSIT and ITA
to:
§
Develop ways to define, understand and improve customer experience (CX)

§
Leverage IT to change how customers navigate the Microsoft hierarchy to be
easier, more enjoyable and useful to them

§
Improve how customers interact with ITA as a whole

Our approach will guide the joint identification, strategic framework
development and experience design of end-to-end customer journeys through a
Microsoft academic education outreach for two high-profile ITA personas,
including:
§
Students

§
Educators

This engagement will both inform and be informed by the MLX platform migration.
These end-to-end lifecycle views will uncover all major issues and needs,
touching multiple business processes, systems and functions while standardizing
ITA customer strategy and design – informing, guiding and supporting the
experience improvement roadmap for ITA over the next several years.
All surveying will be performed in English and distributed to a global
audience.  To ensure the project stays within MCorp's budget, this project
timeline will be run concurrently and in phase with the MVA Learning Project. 
It is assumed that Microsoft ITA will supply the a catalog of existing customer
experience touchpoints as well as end-to-end CX personas (not UI or UX personas)
that will form the starting point for the work performed.  If not provided,
MCorp Consulting will bill, on a time and materials basis (at an average rate of
$300/hr), to create them and/or bring them up to a usable form.
The key activities for each phase of work are as follows:
Phase 1:  Immersion – In Phase 1 Supplier refine desired goals, kick off the
project and begin a series of activities to immerse ourselves in your
organization, review existing research, better understand your key customer
segments and develop a research plan that will guide our research activities.
Key activities include:
§
Project Kickoff

§
Schedule development

§
Role definition

§
Review of existing MSFT documentation on customer segments, offers, etc.





NonTechPM SOW
Confidential
Page 2 of 6
June 2012
 
 

--------------------------------------------------------------------------------



§
Internal stakeholder interviews (5-10) conducted by phone

§
Research Plan finalized and agreed upon

Phase 2:  Insights – In Phase 2 Supplier gather and codify customer opinions,
perceptions and attitudes of their ITA experience through qualitative and
quantitative research activities. This includes understanding various drivers
and touchpoints by segment, how they affect customer attitudes and decision
making across stages of the customer journey. Insights gathered through our
research inform the development of journey maps for two targeted personas.
Collectively, these activities will offer a clear picture of the current state
experience, including current strengths, gaps and opportunities for improvement.
Key activities include:
§
Qualitative research completed (Online focus groups or phone interviews)

§
Touchpoint and Attribute Inventory Refinement & Validation

§
Quantitative research completed through web surveys

§
Data analysis and research summary findings completed

§
Touchpoint Mapping On-Demand Customization and Access

§
Current State Journey Maps created (3)

Phase 3: Findings & Recommendations – In Phase 3 Supplier review the current
state findings and assess the applicability of the customer experience strategy
created for the Learning organization in June 2013 to the ITA organization.
Supplier form recommendations for current state customer experience improvements
through the lens of the previously developed CX strategy for the Learning
organization and share the recommendations in a team working session.
§
Learning CX Strategy Assessment, Validation and Refinement

§
Recommendations for Current State Improvement

§
Current State Findings and Recommendations Working Session

Supplier shall receive network access for Lynn Davison, Gary Batroff, Michael
Hinshaw for completion of the Services.
All Services shall be treated as Microsoft Confidential Information unless
otherwise designated by Microsoft.

2. Deliverables/Delivery Schedule

Supplier shall complete and deliver all Services to Microsoft on or before June
30, 2014.  The milestone delivery schedule for the Services, if applicable,
shall be as follows:


Milestone
#
Brief Description of Services to be completed by
Supplier and delivered to Microsoft
Due on or
Before
Service Fee
Due
1
Project kick-off, including schedule development and role definition
4/11/2014
30,000
2
Completion of the Research Plan
4/28/2014
23,000













NonTechPM SOW
Confidential
Page 3 of 6
June 2012
 
 

--------------------------------------------------------------------------------



3
Completion of the qualitative research (phone or online focus group) and
quantitative research
5/28/2014
23,000
4
Completion of Current State Journey Maps (3) and the assessment and validation
of the Learning CX strategy and the formation of recommendations for improvement
6/30/2014
23,000




3. Payment

3.1 Services Fees

As complete and final payment for Services which has been completed and
delivered by Supplier to Microsoft and which has been accepted by Microsoft,
Microsoft shall pay Supplier a total fee not to exceed One Hundred Ten Thousand
U.S. Dollars ($110,000.00 USD) in accordance with the following terms:  The
Service Fees for this SOW are a Not to Exceed (NTE) amount based on the
Description of Services and may be paid in accordance with the Milestones noted
in Section 2 Deliverables/Delivery Schedule.  Supplier has taken appropriate
steps to understand the project requirements and will deliver the Services at,
or below, the NTE cost in section 3.3 Fee Calculation.

3.2 Expenses

Supplier shall bear sole responsibility for all expenses incurred in connection
with the performance of the Services, unless otherwise agreed to in writing by
Microsoft.

3.3 Fee Calculation





 
Resource Level
Resource Hourly Bill Rate
Total Hours Needed
Total NTE Cost
1
 Level 5
 $650
20
 $13,000
2
 Level 3
 $375
80
 $38,000
3
 Level 2
 $250
122
 $30,500
4
 Level 1
 $175
100
 $17,500
Sub-Total
 $99,000
Travel Expenses (if any - see Section 3.2, above )
 $11,000
Supplier Fees (if any – see Section 3.2, above)
 N/A
Total
 $110,000



















NonTechPM SOW
Confidential
Page 4 of 6
June 2012
 
 

--------------------------------------------------------------------------------






4. Relationship of the Parties

Supplier is responsible for and will pay all wages, fringe benefits, payroll
taxes, insurance, work schedules, and work conditions with respect to its
employees, contractors or other resources performing Services under this SOW.
Supplier will defend, indemnify, and hold Microsoft harmless from and against
any action instituted by Supplier personnel against Microsoft for wages, fringe
benefits, other compensation, or similar claims under applicable law; and any
claims challenging the Supplier's right to dismiss its personnel.

5. Change Management



Unless specifically described otherwise in the SOW, changes to this SOW will be
made by mutually executed amendment.

6. Privacy and Data Protection

(a) "Personal Information" means any information provided by Microsoft or
collected by Supplier in connection with this SOW

(i)  That identifies or can be used to identify, contact, or locate the person
to whom such information pertains; or

(ii) From which identification or contact information of an individual person
can be derived. Personal Information includes, but is not limited to: name,
address, phone number, fax number, e-mail address, social security number or
other government-issued identifier, and credit card information. Additionally,
if any other information (e.g., a personal profile, unique identifier, biometric
information, and/or IP address) is associated or combined with Personal
Information, then such information is also Personal Information.

(b) If Supplier collects or accesses any Personal Information as part of
performing the Services, Supplier agrees to comply with all applicable
requirements contained
at http://www.microsoft.com/about/companyinformation/procurement/toolkit/requirements.mspx
or as otherwise provided by Microsoft.

7. Intellectual Property

(a) Ownership of pre-existing IP. Each party will own and retain all rights to
its pre-existing IP and any IP developed outside of the Services performed under
this SOW.

(b) Supplier's use of non-Microsoft IP. Supplier will obtain Microsoft's express
written consent before using any Supplier IP or third party IP in a manner that
would:

(1) Cause it to be included in any Deliverables;

(2) Alter or affect Microsoft's ownership interests in any Deliverables; or

(3) Be required for the Deliverables to be used, modified or distributed by
Microsoft.

(c) If Microsoft permits Supplier to use any Supplier IP or Supplier IP is
incorporated into any Deliverable without Microsoft's permission, then Supplier
will continue to own the Supplier IP. Supplier grants Microsoft a worldwide,
nonexclusive, perpetual, irrevocable, royalty-free, fully paid up right and
license, under all current and future IP, to:

(1) Make, use, reproduce, format, modify, and create derivative works of the
applicable Supplier IP;







NonTechPM SOW
Confidential
Page 5 of 6
June 2012
 
 

--------------------------------------------------------------------------------




(2) Publicly perform or display, import, broadcast, transmit, distribute,
license, offer to sell and sell, rent, lease or lend copies of the applicable
Supplier IP and derivative works thereof;

(3) Combine the Supplier IP and/or derivative works thereof with any software,
firmware, hardware and/or services; and

(4) Sublicense to third parties the foregoing rights, including the right to
sublicense to further third parties.

If Supplier intends to use any third-party IP in a manner described above, then
Supplier will also obtain all necessary rights in the third party IP to make the
grant of rights provided in Sections 7(c)(1) to 7(c)(4) above.

(d) Ownership of Deliverables

(1) Ownership of IP Rights in Deliverables. All Deliverables are "work made for
hire" for Microsoft under applicable copyright law subject to:

(i) Supplier's retention of its rights in any Supplier IP as provided in this
Section 7 (Intellectual Property); and

(ii) Any third party's retention of its rights in any IP licensed to Microsoft
under this Section 7(b) (Supplier's use of non-Microsoft IP).

To the extent any Deliverables do not qualify as a work made for hire, Supplier
assigns all right, title and interest in and to the Deliverables, including all
IP rights, to Microsoft. Supplier waives, and agrees not to assert, any moral
rights that may exist in the Deliverables.

(2) Supplier's assistance. Supplier will promptly disclose to Microsoft, in
writing, any inventions, works of authorship, improvements, developments or
discoveries conceived, authored, made or reduced to practice by Supplier or its
Subcontractors, either solely or in collaboration with others, in connection
with performing the Services. At Microsoft's request and expense, Supplier will
sign documents and take any other action reasonably necessary to evidence,
perfect, or protect Microsoft's rights in the Deliverables. Supplier will
cooperate with Microsoft in the filing and prosecution of any copyright,
trademark or patent applications that Microsoft may choose to file on the
Deliverables or inventions and designs relating to the Deliverables. Supplier
irrevocably appoints Microsoft as Supplier's attorney-in-fact (which appointment
is coupled with an interest) to sign those documents on Supplier's behalf.
Supplier will not challenge, oppose or interfere with any Microsoft applications
relating to the Deliverables or file any applications on its own behalf.

[Remainder of this page is intentionally left blank.]






























NonTechPM SOW
Confidential
Page 6 of 6
June 2012
 
 


